Citation Nr: 0727544	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the lower extremities.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.

3.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
February 1953, including eleven months in Korea.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  The Board 
remanded the case for additional development in January 2005; 
the case has now been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant was sent to Korea in April 1951, and 
returned in March 1952.

2.  While in Korea, the appellant's service medical records 
reflect that he was a rifleman who was in combat on the line 
for approximately seven months, including November 1951, and 
the first three nights of December 1951; he was exposed to 
extreme cold at that time.

3.  It is at least as likely s not that the appellant's 
peripheral vascular disease of the lower extremities was 
caused by or a result of frostbite he experienced during his 
combat service in Korea.

4.  The appellant has difficulty using a wheelchair, 
including navigating through doorways; is prone to falls; and 
is generally unable to care for the needs of nature or to 
feed, dress and bathe himself, all due to service-connected 
disability.

5.  The appellant appears unable to protect himself from the 
hazards and dangers of his daily environment due to service-
connected disability.

6.  The appellant has the anatomical loss of both feet due to 
a service connected disability.


CONCLUSIONS OF LAW

1.  The veteran has peripheral vascular disease of each lower 
extremity that is the result of disease or injury incurred 
during active military service, and the criteria for a grant 
of service connection are met.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2006).

3.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment, have been met.  38 U.S.C.A. §§ 3901, 
3902, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.808 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

As will be discussed below, the Board finds that service 
connection for cold injury residuals, for aid and attendance 
and for automobile adaptive equipment is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  It is important to note, however, that VA has 
provided notice with respect to the initial disability rating 
and effective date elements of a claim in April 2006, and in 
July 2006. 

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A  Medical evidence

The appellant's service medical records state that he was 
sent to Korea in April 1951, and that he left Korea in March 
1952.  The service medical records also indicate that the 
appellant was wounded in action by enemy small arms fire in 
May 1951, and that he served on the front line in combat as a 
rifleman for approximately seven months.  On December 4, 
1951, he was referred for a psychiatric consultation and he 
was found to not be suitable for return to the front line.  
These facts clearly reflect that the appellant is a veteran 
of combat and that the provisions of 38 U.S.C.A. § 1154(b) 
apply.

Review of the medical evidence of record dated between 1957 
and 1962 reveals that the appellant had complained that his 
legs gave out; that he had athlete's foot on each side; that 
his legs were painful, especially after walking; that he had 
pain in each foot; and that he had an itching sensation.  

A VA treatment note dated in September 1994 states that 
physical examination had revealed 1+ pitting edema in the 
lower extremities over the shins and both ankles.  A VA 
treatment note dated in October 1999 included diagnoses of 
insulin dependent diabetes and peripheral vascular disease 
(PVD).  A VA treatment note dated in January 2001 states that 
a left above-knee amputation was being recommended to control 
pain due to small vessel disease from long-standing diabetes 
mellitus.

The appellant underwent a VA aid and attendance examination 
in August 2002.  The appellant was noted to have undergone a 
right below-knee amputation in July 2000, and a left below-
knee amputation in September 2001.  The examiner stated that 
the appellant had a history of severe PVD that had resulted 
in recurrent ulcerations, infections, etc., to the point 
where the appellant had undergone below-knee amputations.  
The examiner concluded that the appellant's severe PVD was 
related to cold weather injuries the appellant had from the 
Korean War.  

The appellant underwent a VA cold injury examination in May 
2004; he reported that his feet had become swollen, painful, 
numb and throbbing during the winter of 1951, while he was in 
Korea.  He also reported that he subsequently had lower 
extremity pain that was aggravated with walking, that he had 
numerous episodes of athlete's feet and that he had fungal 
infections of his toes.  There is no clear and convincing 
evidence to the contrary in the claims file.  The examiner 
noted that the appellant's medical records reflected that his 
PVD was given as a cause for his lower extremity symptoms and 
for the amputation surgeries.  The examiner stated that it 
was at least as likely as not that the appellant's PVD and 
subsequent below-knee amputations were caused by, or the 
result of, frostbite that was incurred in service.  The 
examiner also noted that the other major contributing factor 
was the appellant's diabetes.

B.  Frostbite residuals

The appellant contends, in essence, that he incurred 
frostbite of his feet as a result of his active duty service 
in Korea, and that he is therefore entitled to service 
connection for residuals of this disorder currently diagnosed 
as peripheral vascular disease that has resulted in bilateral 
below knee amputations.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

When determining whether there was an in-service incurrence 
or aggravation of a disability in service connection claims, 
due consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his  
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) 

The appellant has contended, in both his June 2007 Board 
Hearing testimony and in various written statements, that his 
current bilateral lower extremity disability is the result of 
exposure to extreme cold during his active duty service in 
Korea, and that he has had no post-service exposure to cold.  
As previously noted, the appellant is a combat veteran who 
served on the front line in Korea during the winter at the 
end of 1951, and the Board finds that it is as likely as not 
that the appellant was exposed to extreme cold during that 
time.  See 38 U.S.C.A. § 1154.

In this case, there is conflicting evidence as to whether the 
appellant's PVD is a by-product of his non-service-connected 
diabetes mellitus or his in-service cold exposure.  Another 
possibility is that the appellant's post-service PVD is 
etiologically related to both of those conditions.  
Essentially there are medical personnel who have opined that 
the appellant's PVD is related to the appellant's cold 
exposure in Korea and, on the other hand, there is medical 
information that the PVD is related to the appellant's long-
standing diabetes.  

Also in this case, there is no official record of that the 
appellant was treated for any incurrence of frostbite or cold 
injuries during his service in Korea.  However, the 
appellant's service records reflect that he was a combat 
soldier who served on the front line during the cold months 
at the end of 1951, and there is no clear and convincing 
evidence to the contrary.  Id.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has PVD with 
resultant bilateral below-knee amputations that was incurred 
as a result of his combat experiences in Korea.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for PVD as residual of 
cold injury is granted.

C.  Aid and attendance

If a veteran, as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation 
(SMC) is payable.  38 U.S.C.A. § 1114(l).

The appellant's claim of entitlement to SMC based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
private medical treatment records, the VA outpatient 
treatment records and the reports of the VA examinations 
conducted in August 2002, and June 2004, include sufficient 
information for an informed determination.  These records 
demonstrate a decline in the appellant's ability to engage in 
activities of daily living and to protect himself from the 
hazards of everyday life.  

The medical evidence of record indicates that the appellant 
has had below-knee amputations of both lower extremities due 
to service-connected disability.  In addition, he also 
experiences weakness, loss of strength, fatigability and 
decreased hand grip in his right upper extremity that are due 
to service-connected disability.  Furthermore, the service-
connected right upper extremity disability is related to the 
appellant's difficulty in operating a wheelchair.  In 
addition, the appellant's seizure disability and his lower 
extremity disabilities have compromised his balance and have 
resulted in his history of falls.  

It is obvious that the appellant requires assistance in major 
aspects of daily living and VA examiners have collectively 
attributed his various difficulties as due appreciably to the 
service-connected disabilities.  The benefit of the doubt 
rule is applicable here since there is not a preponderance of 
negative evidence against the claim.  Whatever can be brought 
against the claim from the VA examinations or other treatment 
reports of record is equaled by the documented impairment 
from the service-connected disabilities.  The record does not 
contain an examination report that indicates that the 
appellant's need for aid and attendance is not related to 
these service-connected disabilities.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).  The enumerated factors need not all 
be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the veteran requires assistance in major aspects of self-care 
on account of a service-connected disability.  The evidence, 
viewed liberally, shows appreciable physical impairment of a 
degree from the service-connected disabilities that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  

In summary, the appellant has been found to have significant 
service-connected physical impairment that has resulted in an 
impaired ability to perform daily self-care tasks and to 
protect himself from the hazards present in his daily 
environment.  For example, it is not clear that he would be 
able to flee a nighttime house fire.  38 C.F.R. §§ 3.350(b), 
3.352(a).  Therefore, the appellant is entitled to special 
monthly compensation based on the need for regular aid and 
attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).

C.  Automobile-related benefits 

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).  A veteran is considered an "eligible person" 
if he is entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3.808(b)(1).  As a result of the Board 
decision rendered above, the appellant has anatomic loss of 
both feet due to service-connected disability.

Thus, there is service-connected impairment that meets the 
criteria set out by 38 C.F.R. § 4.63 and a grant of this 
benefit is warranted.  Based on the evidence of record, the 
Board finds that the appellant does meet the requirements for 
financial assistance for the purchase of an automobile and 
adaptive automobile equipment or for adaptive equipment only.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the residuals of frostbite/cold injury 
of the lower extremities (peripheral vascular disease) is 
granted.

Special monthly compensation (SMC) benefits by reason of the 
need for regular aid and attendance of another person are 
GRANTED, subject to the law and regulations governing the 
award of monetary benefits.

Financial assistance for the purchase of an automobile or 
other conveyance, and adaptive automobile equipment, or for 
adaptive automobile equipment only, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


